Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7-14, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Generally, the prior art of record discloses:
	Terzioglu [Figs. 2-4]:
		Memory devices may comprise a global controller and local controllers.
		Commands may be distributed by the global controller to the local controllers.
		Local controllers may concurrently perform memory accesses.
	Bruce [Fig. 2]; Oh [0014]:
		Memory devices may contain buffers, e.g. for enabling burst transactions.
	Oh [Fig. 5]:
Consecutive accesses must be separated based on the previous bank targeted.
	Yang US 2002/0138686 [0071-0083]:
Consecutive accesses to different banks may be further separated by different times based on the type of request executed.

[CLM 1]

	wherein the separation timing rule for each of the plurality of memory access commands is based on the memory access command type, the target partition associated with the memory access command, and a memory access command type and a target partition associated with another memory access command immediately preceding the memory access command.
	Oh is silent to the timing rules for each command being based on the command type and target partition of the command, and the command type and target partition of the immediately preceding command. Rather, Oh’s disclosed timing rules are based on the target partitions of the pair of commands.
	Yang US 2002/0138686 further discloses separation timing rules which describe the set of constraints applicable when taking into account both the partition being accessed and the types of the commands:
Switching between executing consecutive read and/or write commands to the same partition [Fig. 8][0071-0076].
Switching between executing consecutive read and/or write commands to different partitions [0077-0083].
However, Yang’s disclosed timing constraints are for a single controller directly performing the operations, rather than for a global controller distributing commands and addresses to local controllers, where the commands are separated according to separation timing rules which are based on the command type and target partition of the preceding command and the current command. Hence, Yang does not appear immediately combinable with Oh.
Hence, none of the cited prior art of record appear to cure the deficiencies of Oh, or render obvious a global controller which distributes commands and addresses among a plurality of local 
	Accordingly, claim 1 is allowed. Claims 2, 3, and 7 recite similar subject matter and are allowed on similar grounds.

[CLM 14]
Similarly to claim 1, claim 14 requires that the separation timing rule applied is based on the command type of the first command and the command type of the second command. Oh discloses timing rules which are based on the target partition, and is silent to any dependency on the type of the command. Yang suggests that the type of command may affect the minimum wait time, however Yang does not disclose a particular separation timing rule as applied to a global controller for issuing the commands to local controllers. Accordingly, none of the cited prior art of record appear to specifically teach or suggest the combination of features where a global controller issues commands to the local controllers using separation timing rules based on the command type of the preceding command and the current command.
Hence, claim 14 is allowed. Claims 18-20 recite similar subject matter and are allowed on similar grounds.

[CLM 8]
	None of the cited prior art of record appear to teach or suggest, in combination with the other recited features:
a non-volatile memory comprising a plurality of partitions and a plurality of local controllers, wherein each of the plurality of local controllers is configured to independently and concurrently control a respective data buffer associated with a respective one of the plurality of partitions, wherein each of the plurality of partitions comprises a respective plurality of memory cells;
a controller configured to provide memory access commands to the non-volatile memory according to separation timing rules for the memory access commands, wherein the controller is configured to:
provide a first memory access command of a first type to a first partition of the plurality of partitions via a respective local controller associated with the first partition;
control a first data buffer associated with the first partition to execute memory access to the first partition based on the first memory access command;
responsive to receiving a second memory access command of the first type to the first partition of the plurality of partitions:
provide the second memory access command a minimum of a first time after the first memory access command to the first partition via the respective local controller associated with the first partition; and
control the first data buffer to execute memory access to the first partition based on the second memory access command; and
responsive to receiving a third memory access command of the first type to a second partition of the plurality of partitions:
provide the third memory access command a minimum of a second time after the first memory access command to the second partition via a respective local controller associated with the second partition; and
control a second data buffer associated with the second partition to execute memory access to the second partition based on the third memory access command, 
wherein the second time is different from the first time.

However, none of the cited prior art of record appear to teach or suggest the combination of above features, where a global controller distributes commands and addresses among a plurality of local controllers based on separation timing rules, where the minimum separation timing is different for consecutive accesses of the same command type to the same partition and consecutive accesses of the same command type to different partitions.
	At best, Oh discloses separation timing rules which are based on the target partition of the preceding and current command. Oh does not specifically disclose timing rules which are based on both the target partition and type of the preceding and current command, where the timings for consecutive accesses of a like type differ when targeting the same bank and different banks.
Yang indicates that a delay between issuing commands may be based on a command type and a target partition of the current and previous command, however Yang does not specifically disclose timing rules which are used by a global controller to cause a plurality of local controllers to concurrently and independently access respective memory partitions, and hence does not appear to be immediately combinable to produce the claimed timing rules.
	Similarly, Bruce discloses concurrently accesses memories using buffer chips, but does not specifically discuss timing constraints where the timing constraints are based on the current and preceding command types and targets, where the timings for consecutive accesses of a like type differ when targeting the same bank and different banks.
	Hence, none of the cited prior art appear to cure the deficiencies of Oh. Accordingly, claim 8 is allowed. Claims 9-13 recite similar subject matter and are allowed on similar grounds.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136